 
Exhibit 10.1
 
RETIREMENT, SEPARATION AGREEMENT AND GENERAL RELEASE
 
This retirement, separation agreement and general release (“Agreement”) is
entered into by and between Maxine Clark (“Employee”) and Build-A-Bear Workshop,
Inc. (“Company”).
 
RECITALS
 
A.           Employee has served as the Company’s Founder and Chief Executive
Bear for over fifteen years.
 
B.           The Company and Employee have determined that it is appropriate to
plan for her retirement and an orderly transition of leadership of the
Company.  Therefore, Employee’s employment with the Company will terminate as
hereinafter provided.
 
C.           Employee and the Company (individually, “Party” and collectively,
“Parties”) desire to agree upon provisions for the termination of all duties,
responsibilities, and compensation requirements of the Parties.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
 
1.           Termination of Employment Responsibilities.  Employee agrees that
her employment with the Company will terminate effective at the close of
business on the last day of the six week period (the “Termination Date”)
following the initial date (the “Transition Commencement Date”) that a successor
Chief Executive Officer is employed by the Company.  All further obligations of
the Company to Employee, of whatever kind and nature, including all forms of
compensation and benefits that otherwise might have been owed to Employee due to
her holding any employment with the Company, except those that are expressly
identified in this Agreement will terminate as of the Termination
Date.  Employee further agrees, as of the Transition Commencement Date, to
resign from her position as an officer of the Company, and as an officer and a
director of any subsidiary or affiliate of the Company, and Employee agrees to
complete and submit any documentation necessary to resign such
positions.  Through the Termination Date, Employee shall perform such duties as
shall be assigned to her by the Company, to the best of her abilities; provided
that, the Non-Executive Chairman of the Company will determine whether Employee
will continue to maintain an office at the Company’s premises for the duration
of the six week transition period.  Employee may continue to refer to herself as
the Founder of the Company through and following the Termination Date.
 
Employee acknowledges that except as provided in Paragraph 2 below and Exhibit 1
hereto, she is not entitled to any payments or benefits under any employee
benefit plan, arrangement, policy, agreement or other arrangement of the Company
(collectively, “Plans”) following her termination of employment.
 
Notwithstanding anything herein to the contrary, Employee shall remain as a
director serving on the Board of Directors of the Company following the
Termination Date for her current term in such capacity, subject to her earlier
resignation or removal, all in accordance with the Company’s certificate of
incorporation, bylaws and applicable law.  Notwithstanding anything herein to
the contrary or any other arrangement to the contrary, for such period as
Employee is receiving any separation pay hereunder, Employee shall not receive
any compensation under any compensation program for non-management directors or
otherwise for her service as a director  on the Board of Directors of the
Company following the Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Separation Benefits.
 
a.              Separation Pay.  Employee shall receive the amount of One
Million Three Hundred Eighteen Thousand Four Hundred Dollars ($1,318,400),
payable in equal installments for a period of twenty four (24) months (“Payment
Period”) on the Company’s regular payroll dates, in accordance with its regular
payroll practices, less any applicable withholding, commencing on the date that
is thirty (30) days after the Termination Date.  Notwithstanding the foregoing
or any other provision to the contrary, no payment shall be made or other
benefits made available under this Agreement unless Employee does not resign her
employment with the Company before the Termination Date, executes this
Agreement, the release herein becomes effective, and any revocation period has
expired by the thirtieth (30th) day after Employee’s Termination Date.  Any
payments under this Paragraph 2a shall be reduced by the amount of any cash
compensation from a subsequent employer during the Payment Period; provided
that, by way of clarification, the parties agree that the foregoing shall not
apply to any fees, honoraria or stipends received by Employee for speaking
engagements, published writings, television appearances, or service as a
non-employee director, but will apply to any compensation received by Employee
as an employee or consultant other than consulting fees paid by the Company
(which are not subject to offset).
 
b.              Welfare Payments.  The Parties agree that Employee shall not be
treated as a full-time employee following the Termination Date under the Welfare
Benefit Plans or under any other Plans.  The Company shall pay Employee the
total amount of Twelve Thousand Two Hundred Seventeen Dollars ($12,217.00)
(“Welfare Payments”), payable in equal installments during the Payment Period on
the Company’s regular payroll dates, in accordance with its regular payroll
practices, less any applicable withholding, commencing on the date that is
thirty (30) days after the Termination Date.  The Parties agree that the Welfare
Payments are equal to the monthly amount that the Company was paying as the
employer contribution toward Employee’s coverage under all of the Welfare
Benefit Plans as of the Termination Date times twenty-four (24).   For purposes
of this Agreement, Welfare Benefit Plans shall mean the medical, dental, vision,
long and short term disability and life insurance plans maintained by the
Company in which Employee participates on the Termination Date.
 
c.              Bonus.  Employee shall be eligible to receive a bonus under the
2012 Performance Objectives for Chiefs (“2012 Bonus Plan”), if any, with respect
to the 2012 year, in accordance with and at the time and in the manner set forth
under the terms of the 2012 Bonus Plan to the extent the performance and other
criteria under the 2012 Bonus Plan are achieved.  In addition, Employee shall be
eligible to receive a bonus under the 2013 Performance Objectives for Chiefs
(“2013 Bonus Plan”), if any, with respect to the 2013 year, in accordance with
and at the time and in the manner set forth under the terms of the 2013 Bonus
Plan to the extent the performance and other criteria under the 2013 Bonus Plan
are achieved without regard to whether Employee remains employed with the
Company during the applicable fiscal year; however, any such bonus shall be
prorated based on the number of full calendar weeks in the applicable fiscal
year during which Employee was employed by the Company.  Notwithstanding
anything herein to the contrary, payment of any such bonus described above shall
be made no later than March 15 following the end of the applicable year to which
it relates.
 
 
2

--------------------------------------------------------------------------------

 
 
d.                Notwithstanding the specific terms of the Build-A-Bear
Workshop, Inc. Second Amended and Restated 2004 Stock Incentive Plan (or
applicable predecessor or successor plans thereto) (“Incentive Plan”) or the
Employee’s applicable award agreements thereunder, with respect to any
restricted stock (“Restricted Stock”) and nonqualified stock options
(“Options”), the following provisions shall apply:
 
(i)           Vested Options.  All Options which have vested on or prior to the
Termination Date, but which have not expired, been exercised, or otherwise
terminated, shall remain vested and exercisable through April 30, 2014, but in
no event after the expiration of their respective terms (as set forth in the
applicable option agreements).
 
(ii)           Unvested Options.  All Options which have not vested as of the
Termination Date, and which have not expired or otherwise terminated, shall
continue to vest to the extent they would have otherwise vested after the
Termination Date until March 31, 2014, in accordance with their respective terms
as if Employee were still employed by the Company, and shall remain vested (to
the extent they vest hereunder) and exercisable through April 30,. 2014, but in
no event after the expiration of their respective terms (as set forth in the
applicable option agreements).
 
(iii)           Restricted Stock.  All shares of Restricted Stock which have not
vested as of the Termination Date, and which have not expired, terminated, or
otherwise been forfeited, shall continue to vest to the extent they would have
otherwise vested after the Termination Date until March 31, 2014, in accordance
with their respective terms, including, without limitation, subject to
achievement of any performance criteria, as if Employee were still employed by
the Company (as set forth in the applicable restricted stock agreements);
provided, however, that such Restricted Stock shall remain nontransferable and
be subject to the risks of forfeiture described herein, without consideration
therefor, until the time the restrictions would have otherwise lapsed under the
applicable award agreements.  Employee shall forfeit any shares of Restricted
Stock that remain outstanding at any time that Employee violates or otherwise
breaches any of the obligations set forth in Paragraphs 8-13 below, to the
extent such Restricted Stock remains subject to restrictions under the
applicable vesting schedule at such time.
 
The applicable provisions of this Agreement amend the terms and provisions of
the awards granted to Employee under the Incentive Plan to the extent addressed
herein.
 
e.                 No Further Payments; Exhibit 1.  By executing this Agreement,
Employee acknowledges and agrees that she accepts the amounts described in this
Paragraph 2 in full discharge of all obligations of the Company and waives any
right or claim she may have to benefits, compensation, or payment from the
Company or under any Plans, with the exception of the payments set forth
specifically in Exhibit 1.  The payments and benefits referred to in this
Paragraph 2 relate exclusively to the Employee’s service as an employee and
officer of the Company.  Employee acknowledges that said payments constitute
good and valuable consideration for the various commitments undertaken and
releases provided by Employee in this Agreement.
 
With respect to Plan amounts set forth on Exhibit 1, unless otherwise explicitly
stated, such amounts have been determined consistent with the respective Plan
provisions and consistent with the Company’s normal practice in determining such
benefit amounts.  If the Company becomes aware of any discrepancy in any amount
set forth in Exhibit 1, it will immediately notify Employee in writing of such
discrepancy and make an appropriate adjustment, whether positive or negative, to
the respective Plan account balance.
 
 
3

--------------------------------------------------------------------------------

 
 
f.               Withholding; Plan Compensation.  All payments under this
Agreement shall be subject to all applicable federal and state tax withholding
including FICA, and any other requirements of law.  Subject to the provisions of
the applicable employee benefit plan, payments made under this Agreement are not
considered to be eligible earnings for pension or 401(k) plan purposes.
 
g.              Ancillary Arrangements.  Employee may continue to use a Company
e-mail address, subject to such reasonable restrictions as the Company may
impose.  The Company shall take such action as may be reasonably necessary to
transfer the Company cellular phone number used by Employee to Employee’s
personal account in a manner that allows Employee to maintain the existing phone
number associated with such cellular phone.
 
h.              Legal Fees.  The Company shall pay invoices submitted to it by
Employee’s legal counsel for fees incurred in connection with drafting and
negotiation of this Agreement, in an aggregate amount not to exceed $25,000.
 
3.           General Release and Agreement Not to Sue.  For and in consideration
of the representations, covenants, promises, agreements and acknowledgments
contained herein, the sufficiency of which are hereby acknowledged, Employee
agrees as follows:
 
a.             For purposes of this Agreement, the term “Releasees” means
Build-A-Bear Workshop, Inc. and all of its parents, subsidiaries, affiliated
entities, predecessors, successors, assigns,  directors, officers,
administrators, officials, employees, shareholders, transferees, agents,
counsel, plans and insurers.
 
b.            Employee, on behalf of herself and each of her personal and legal
representatives, heirs, devisees, executors, successors and assigns, hereby
acknowledges full and complete satisfaction of, and fully and forever waives,
releases, acquits, and discharges the Releasees from, any and all claims, causes
of action, grievances, demands, rights, liabilities, damages of any kind,
obligations, costs, expenses, and debts, of every kind and nature whatsoever,
whether based on statute, tort, contract, common law, or other theory of
recovery, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Employee holds or at any time previously held against the
Releasees, or any of them, with the exception of claims challenging the validity
of or alleging breaches of this Agreement, through the effective date of this
Agreement (singularly, “Claim” and collectively, “Claims”).  This general
release specifically includes, but is not limited to, any and all Claims:
 
i.           Arising under, based upon, or in any way related to Employee’s
employment with and/or service as an officer and/or director for any of the
Releasees, incidents occurring during Employee’s employment with and/or service
as an officer and/or director for any of the Releasees, or the termination of
Employee’s employment with and/or service as an officer and/or director for any
of the Releasees; and/or
 
 
4

--------------------------------------------------------------------------------

 
 
ii.           Arising under, based upon, or in any way related to TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, as amended, THE CIVIL RIGHTS ACT OF 1991, 42
U.S.C. §1981, THE AMERICANS WITH DISABILITIES ACT, THE REHABILITATION ACT, THE
FAMILY AND MEDICAL LEAVE ACT, THE FAIR LABOR STANDARDS ACT, THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
OLDER WORKERS BENEFIT PROTECTION ACT, THE EQUAL PAY ACT, THE NATIONAL LABOR
RELATIONS ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, STATE
WORKERS’ COMPENSATION LAW, THE ELECTRIC SERVICE CUSTOMER CHOICE AND RATE RELIEF
LAW OF 1997, and any other federal, state, county, or local common law, statute,
rule, ordinance, decision, order, policy, or regulation prohibiting employment
discrimination, harassment and/or retaliation, providing for the payment of
wages or benefits, or otherwise creating rights or claims for employees,
including, but not limited to, any and all claims alleging breach of public
policy, the implied obligation of good faith and fair dealing, or any express,
implied, oral or written contract, handbook, manual, policy statement or
employment practice, or claims alleging misrepresentation, defamation, libel,
slander, interference with contractual relations, intentional or negligent
infliction of emotional distress, invasion of privacy, false imprisonment,
assault, battery, fraud, negligence, or wrongful discharge; and/or
 
iii.           Any claim arising under the Plans; provided, however, it is
understood and agreed by the parties that Employee is not waiving or releasing
any claim or rights to the Plan benefits which are described in Exhibit 1
hereto.  Employee understands that she is entitled to such benefits in
accordance with the specific terms and provisions of the respective Plans.
 
Employee hereby agrees not to sue or pursue any claim against Releasees with
respect to any Claims released in this Agreement except as specifically stated
below.  Employee hereby agrees that if any such Claim referenced herein is
filed, pursued or otherwise prosecuted, Employee waives her right to relief from
such Claim, including the right to damages, attorneys’ fees, costs, and any and
all other relief, whether legal or equitable, sought in connection with such
Claim.  Employee further agrees that if she, or anyone on her behalf, files,
pursues or otherwise prosecutes any such Claim, then Employee shall be liable
for the payment of all damages and costs, including attorneys’ fees, incurred by
the Releasees, or any of them, in connection with such Claim and the Company
shall no longer be obligated to make any payment or benefit not already made to
Employee, and the Company shall be entitled to recoup the value of all payments
and benefits paid hereunder.  This agreement not to sue does not prohibit
Employee from pursuing a lawsuit or claim to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
or the Older Workers Benefit Protection Act, nor does it render Employee liable
for damages or costs, including attorneys’ fees, incurred by Releasees in
connection with a lawsuit or claim to challenge the validity or enforceability
of this Agreement under the Age Discrimination in Employment Act or the Older
Workers Benefit Protection Act.  Employee further agrees that if a trier-of-fact
finds that Employee has otherwise breached any of the terms of this Agreement,
then Employee shall be liable for the payment of all damages, costs and
expenses, including attorneys’ fees, incurred by the Releasees, or any of them,
in connection with such breach.  Employee represents and warrants that as of the
date she signs this Agreement, she has not initiated or caused to be initiated
against the Company any administrative claim, investigation, proceeding, or suit
of any kind.  This Agreement shall be a fully binding and complete settlement by
Employee, her personal and legal representatives, heirs, devisees, executors,
successors, and assigns.  The Parties acknowledge that by signing the Agreement,
Employee is not waiving any rights which may arise in the future.
 
 
5

--------------------------------------------------------------------------------

 
 
c.              Notwithstanding the foregoing, nothing in this Agreement shall
effect a release of Employee’s right (i) to enforce the terms of this Agreement,
and (ii) to indemnity as provided for under the Company’s articles, bylaws,
agreements and at common law.
 
4.           General Release.  The Parties hereby acknowledge and agree that the
release set forth above is a general release of all Claims that Employee holds
or previously held against Releasees, or any of them, whether or not they are
specifically referred to herein.  No reference herein to any specific Claim,
statute or obligation is intended to limit the scope of this general release
and, notwithstanding any such reference, this Agreement shall be effective as a
full and final bar to all Claims that are released in this Agreement.
 
5.           Non-Admission.  Employee, the Company, and Releasees understand and
agree that this Agreement is intended to finally and fully conclude the
employment and officer relationship between Employee, the Company and any of the
Releasees and shall not be interpreted as an admission by Employee, the Company
or any of the Releasees of any wrongdoing or any violation of federal, state or
local law, regulation or ordinance against the other Party.  All Parties
expressly deny that she/it/they, or their employees, supervisors,
representatives, agents, officers, or directors have ever committed any
wrongdoing whatsoever.
 
6.           Taxes.  Employee agrees that she is responsible for the payment of
all federal, state and local taxes, of any type whatsoever, due and resulting
from the payment to her of the above-described consideration.
 
7.           Attorney Review; Time for Execution; Revocation; Acknowledgements
and Representations.
 
a.              The Company hereby advises Employee to consult with an attorney
prior to executing this Agreement.  Each Party shall bear all attorneys’ fees
and costs arising from the actions of its own counsel in connection with the
review and execution of this Agreement.  Employee shall have twenty one (21)
days from the date of the presentation of this Agreement to consider whether to
sign it.  Any changes, regardless of materiality, that are made to this
Agreement following its initial presentation to Employee shall not toll or
restart Employee’s consideration.  Employee may revoke the Agreement, thereby
nullifying the Agreement and all of its terms, by notifying the Company by
delivering written notice of revocation to William F. Seabaugh at Bryan Cave LLP
by U.S. Mail at 211 North Broadway, Suite 3600, St. Louis, Missouri 63102, at
any time within seven (7) days after executing the Agreement.  In the event
Employee exercises her right to revoke this Agreement, this Agreement will be
null and void and the Company shall have no obligation to make the payments or
furnish the other consideration recited above, or any other obligation under
this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
b.              Employee expressly agrees, acknowledges and understands that:
(a) other than what is required by law, the consideration set forth above is
consideration that she is not otherwise entitled to and is given in exchange for
the release contained above and for the other promises contained in this
Agreement; (b) she is waiving any and all rights or claims arising under the Age
Discrimination in Employment Act; (c) she has been, and is hereby, advised by
the Company to consult with an attorney prior to executing this Agreement; (d)
she has been given a period of at least twenty one (21) days within which to
consider this Agreement; (e) this Agreement does not become effective or
enforceable until the seven (7) day revocation period described above has
elapsed, with no revocation having occurred, and then the Agreement shall be
considered effective retroactive to the date of execution by Employee; (f) she
may revoke this Agreement at any time within seven (7) days after execution; (g)
she shall not be entitled to any payments or benefits under this Agreement in
the event of a revocation; (h) she has had a full opportunity to read and
consider this Agreement; and (i) she has knowingly and voluntarily entered into
this Agreement, and fully understands and agrees to all of its terms.
 
8.           Confidentiality.  Employee agrees to keep secret and confidential,
and not to use or disclose to any third parties, except as directly required for
Employee to perform Employee’s employment responsibilities for the Company, any
of the Company’s proprietary Confidential Information.  Employee acknowledges
and confirms that certain data and other information (whether in human or
machine readable form) that comes into her possession or knowledge (whether
before or after the date of this Agreement) and which was obtained from the
Company, or obtained by Employee for or on behalf of the Company (“Confidential
Information”) is the secret, confidential property of the Company.  This
Confidential Information includes, but is not limited to: (a) lists or other
identification of customers or prospective customers of the Company; (b) lists
or other identification of sources or prospective sources of the Company’s
products or components thereof, its landlords and prospective landlords and its
current and prospective alliance, marketing and media partners (and key
individuals employed or engaged by such parties); (c) all compilations of
information, correspondence, designs, drawings, files, formulae, lists,
machines, maps, methods, models, studies, surveys, scripts, screenplays,
artwork, sketches, notes or other writings, plans, leases, records and reports;
(d) financial, sales and marketing data relating to the Company or to the
industry or other areas pertaining to the Company’s activities and contemplated
activities (including, without limitation, leasing, manufacturing,
transportation, distribution and sales costs and non-public pricing
information); (e) equipment, materials, designs, procedures, processes, and
techniques used in, or related to, the development, manufacture, assembly,
fabrication or other production and quality control of the Company’s products,
stores and services; (f) the Company’s relations with its past, current and
prospective customers, suppliers, landlords, alliance, marketing and media
partners and the nature and type of products or services rendered to, received
from or developed with such parties or prospective parties; (g) the Company’s
relations with its employees (including, without limitation, salaries, job
classifications and skill levels); and (h) any other information designated by
the Company to be confidential, secret and/or proprietary (including, without
limitation, information provided by customers, suppliers and alliance partners
of the Company).  Further, Employee agrees not to divulge or release this
Agreement or its contents, except to her attorneys, financial advisors, or
immediate family, provided they agree to keep this Agreement and its contents
confidential, or in response to a valid subpoena or court order.  Information
that is or becomes publicly available through no wrongful act or breach of
obligation by Employee shall not be deemed to be Confidential Information.  In
the event Employee receives a subpoena or court order requiring the release of
this Agreement or its contents or any Confidential Information, Employee will
notify the Company sufficiently in advance of the date for the disclosure of
such information in order to enable the Company to contest the subpoena or court
order, and Employee agrees to cooperate with the Company in any related
proceeding involving the release of this Agreement or its contents or any
Confidential Information.  Employee agrees that notwithstanding anything else in
this Agreement to the contrary, she has the obligation to maintain strict
secrecy regarding trade secrets beyond the expiration of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
9.            Restrictions.  Employee agrees that through the Termination Date
and for the period of time set forth below following the Termination Date,
Employee will not, directly or indirectly (whether as owner, partner,
consultant, employee or otherwise):
 
a.              For twenty-four (24) months, engage in, assist or have an
interest in, or enter the employment of or act as an agent, advisor or
consultant for, any person or entity which is engaged in the development,
manufacture, supplying or sale of a product, process, service or development:
(i) which is competitive with a product, process, service or development on
which the Company has expended resources, on which the Employee worked and
which, at the time of Employee’s termination, Company is selling or producing or
has not abandoned plans to sell or produce; or (ii) with respect to which
Employee has or had access to Confidential Information while at the Company
provided the Company has not abandoned, as of the date of Employee’s
termination, plans to use such Confidential Information (in either case (i) or
(ii), a “Restricted Activity”), and which person or entity is located within the
United States or within any country where the Company has established a retail
presence either directly or through a franchise arrangement; or
 
b.              For thirty six (36) months, induce or attempt to induce any
employee, consultant, partner or advisor of the Company to accept employment or
an affiliation with any entity engaged in a Restricted Activity.
 
c.              Following termination of Employee’s employment, the restrictions
in paragraph 9(a) and 9(b) shall not apply to Employee with respect to an entity
that engages in Restricted Activity so long as, for twenty four (24) months
following her termination of employment: (i) the sale of stuffed plush toys is
not a material business of the entity; (ii) Employee has no direct or personal
involvement in the sale of stuffed plush toys; and (iii) neither Employee, her
relatives, nor any other entities with which she is affiliated own more than one
percent (1%) of the entity.  As used in this Paragraph, “material business”
shall mean that either (A) greater than ten percent (10%) of annual revenues
received by such entity were derived from the sale of stuffed plush toys and
related products, or (B) the entity otherwise annually derives or its projected
to derive annual revenues in excess of five million dollars ($5,000,000) from a
retail concept that is similar in any material regard to the Company.
 
10.           Acknowledgment.  Employee recognizes and agrees that the
restraints contained in Paragraph 9 (both separately and in total), including
the geographic scope thereof in light of the Company’s marketing efforts, are
reasonable and enforceable in view of the Company’s legitimate interests in
protecting its Confidential Information and customer goodwill and the limited
scope of the restrictions in Paragraph 9.
 
11.           Inventions.  Any and all ideas, inventions, discoveries, patents,
patent applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, trade secrets and the like (collectively, “Inventions”),
which are or have been developed, conceived, created, discovered, learned,
produced and/or otherwise generated by Employee, whether individually or
otherwise, during the time that Employee has been employed by the Company,
whether or not during working hours, that related to (a) current and anticipated
businesses and/or activities of the Company, (b) the current and anticipated
research or development of the Company, or (c) any work performed by Employee
for the Company, shall be the sole and exclusive property of the Company, and
the Company shall own any and all right, title and interest to such
Inventions.  Employee assigns, and agrees to assign to the Company whenever so
requested by the Company, any and all right, title and interest in and to any
such Invention, at the Company’s expense, and Employee agrees to execute any and
all applications, assignments or other instruments which the Company deems
desirable or necessary to protect such interests, at the Company’s expense.
 
 
8

--------------------------------------------------------------------------------

 
 
Employee acknowledges that as part of her work for the Company, she has been
asked to create, or contribute to the creation of, computer programs,
documentation and other copyrightable works.  Employee hereby agrees that any
and all computer programs, documentation and other copyrightable materials that
she has prepared or worked on for the Company shall be treated as and shall be a
“work made for hire,” for the exclusive ownership and benefit of the Company
according to the copyright laws of the United States, including, but not limited
to, Sections 101 and 201 of Title 17 of the U.S. Code (“U.S.C.”) as well as
according to similar foreign laws.  The Company shall have the exclusive right
to register the copyrights in all such works in its name as the owner and author
of such works and shall have the exclusive rights conveyed under 17 U.S.C.
Sections 106 and 106A including, but not limited to, the right to make all uses
of the works in which attribution or integrity rights may be
implicated.  Without in any way limiting the foregoing, to the extent the works
are not treated as works made for hire under any applicable law, Employee hereby
irrevocably assigns, transfers, and conveys to the Company and its successors
and assigns any and all worldwide right, title, and interest that Employee may
now or in the future have in or to the works, including, but not limited to, all
ownership, U.S. and foreign copyrights, all treaty, convention, statutory and
common law rights under the law of any U.S. or foreign jurisdiction, the right
to sue for past, present, and future infringement, and moral, attribution, and
integrity rights.  Employee hereby expressly and forever irrevocably waives any
and all rights that she may have arising under 17 U.S.C. Sections 106A, rights
that may arise under any federal, state, or foreign law that conveys rights that
are similar in nature to those conveyed under 17 U.S.C. Sections 106A, and any
other type of moral right or droit moral.
 
12.           Company Property.  Employee acknowledges and represents that any
and all equipment and notes, records, sketches, computer diskettes, training
materials and other documents relating to the Company obtained by or provided to
Employee, or otherwise made, produced or compiled during Employee’s employment
with the Company, regardless of the type of medium in which they are preserved,
are the sole and exclusive property of the Company and shall be or have been
surrendered by Employee to the Company on the Termination Date.
 
13.           Non-Disparagement.  Employee agrees that she will not make any
public statement which would materially adversely affect the business of
Releasees or any other related entity of the Company, in any manner, at any
time, even beyond the date after which Employee will receive no further
compensation or benefits of any kind pursuant to the provisions of this
Agreement.  The Company agrees that its Chief Executive Bear, senior management
(i.e., Chiefs) and members of its Board of Directors will not make any public
statement which would materially adversely affect the reputation of Employee, in
any manner, at any time.  Nothing in this Agreement, however, shall be construed
to prohibit Employee or the Company from communicating with any government
agency in a manner protected by applicable law.  Employee agrees that she will
not disparage, criticize or speak negatively about Releasees or their decisions
or actions, about Releasees’ products, services or operations, about any of
Releasees’ past, present or future directors, officers or employees or any of
their actions or decisions, or about Releasees’ customers.  The Parties agree
that Employee shall refer any and all inquiries from prospective employers
solely to Darlene Elder, or such person’s successor.
 
 
9

--------------------------------------------------------------------------------

 
 
14.           Remedies.  The Parties respectively acknowledge that the other
Party would be greatly injured by, and have no adequate remedy at law for,
breach of obligations contained in Paragraphs 8-13 above.  The Parties further
recognize the difficulty in ascertaining damages for breach of these
provisions.  Accordingly, the Parties agree that in the event of a breach or
threatened breach of any of Employee’s duties and obligations under the terms
and provisions of such Paragraphs hereof, the Company shall be entitled, in
addition to any other legal or equitable remedies it may have in connection
therewith (including any right to damages that it may suffer), to temporary,
preliminary and permanent injunctive relief restraining such breach or
threatened breach.  Employee hereby expressly acknowledges that the harm which
might result to the Company’s business as a result of any noncompliance by
Employee with any of the provisions of such Paragraphs would be largely
irreparable.  Employee specifically agrees that if there is a question as to the
enforceability of any such provisions, Employee will not engage in any conduct
inconsistent with or contrary to such Paragraphs until after the question has
been resolved by a final judgment of a court of competent jurisdiction.
 
15.           Severability.  The provisions of this Agreement are fully
severable.  Therefore, if any provision of this Agreement is for any reason
determined to be invalid or unenforceable under applicable law in any
jurisdiction, the remaining provisions hereof shall be unaffected as to such
jurisdiction and such adjudication shall not affect the validity or
enforceability of such provisions in any other jurisdiction.  Furthermore, any
invalid or unenforceable provisions shall be modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable, or,
if such provision cannot under any circumstances be modified or restricted, it
shall be excised from the Agreement without affecting the validity or
enforceability of any of the remaining provisions.  The Parties expressly
acknowledge and agree that this Paragraph is reasonable in view of the Parties’
respective interests.
 
16.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matters of this Agreement and
supersedes all prior negotiations and agreements, whether written or oral,
including, without limitation, the Employment, Confidentiality and Noncompete
Agreement between the Parties dated May 1, 2004 and as further amended under the
First Amendment to Employment, Confidentiality and Noncompete Agreement dated
February 24, 2006 and the Second Amendment to Employment, Confidentiality and
Noncompete Agreement dated March 22, 2011.  This Agreement may not be altered or
amended except by a written document executed by both Parties.  Employee
represents and acknowledges that in executing this Agreement, she has not relied
upon any representation or statement not set forth herein made by the Company or
any of the Releasees or by any of the Releasees’ agents, representatives, or
attorneys, with regard to the subject matters, basis or effect of this
Agreement, the Company, its business or its stock, or any other matter.
 
17.           ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF, OR RELATING
TO THIS AGREEMENT, THE BREACH THEREOF, OR EMPLOYEE’S EMPLOYMENT BY THE COMPANY
OR TERMINATION THEREOF, SHALL, AT THE COMPANY’S SOLE OPTION, BE SETTLED BY
BINDING ARBITRATION IN THE COUNTY OF ST. LOUIS IN ACCORDANCE WITH THE RULES THEN
IN FORCE OF THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD
RENDERED MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION
THEREOF.  IN THE EVENT EMPLOYEE COMMENCES ANY ACTION IN COURT WHICH THE COMPANY
HAS THE RIGHT TO SUBMIT TO BINDING ARBITRATION, THE COMPANY SHALL HAVE SIXTY
(60) DAYS FROM THE DATE OF SERVICE OF A SUMMONS AND COMPLAINT UPON THE COMPANY
TO DIRECT IN WRITING THAT ALL OR ANY PART OF THE DISPUTE BE ARBITRATED.  ANY
REMEDY AVAILABLE IN ANY COURT ACTION SHALL ALSO BE AVAILABLE IN ARBITRATION.
 
 
10

--------------------------------------------------------------------------------

 
 
18.           Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, Employee and her personal and legal
representatives, heirs, devisees, executors, successors, and assigns, and the
Company and its successors and assigns.
 
19.           Paragraph Headings; Governing Law; Third Party Benefit.  Paragraph
headings herein are for convenience and reference only and in no way define,
limit or enlarge the rights and obligations of the Parties under this
Agreement.  The provisions of this Agreement are intended to benefit Employee
and each of the Releasees and as such may be enforced by each Releasee in such
party’s individual right.  In light of the Company’s substantial contacts with
the State of Missouri, the Parties’ interests in ensuring that disputes
regarding the interpretation, validity and enforceability of this Agreement are
resolved on a uniform basis, and the Company’s execution of, and the making of,
this Agreement in Missouri, the Parties agree that: (a) any litigation involving
any noncompliance with or breach of the Agreement, or regarding the
interpretation, validity and/or enforceability of the Agreement, shall be filed
and conducted in the state or federal courts in St. Louis City or County,
Missouri; and (b) the Agreement shall be interpreted in accordance with and
governed by the laws of the State of Missouri, without regard for any conflict
of law principles.
 
20.           Section 409A.  The Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion
therefrom.  In no event may Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement and
General Release on the date(s) identified below.
 
PLEASE READ CAREFULLY.  THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL CLAIMS.  THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE COMPANY.  BY SIGNING BELOW, THE PARTIES ACKNOWLEDGE
AND AGREE THAT THEY HAVE CAREFULLY READ AND FULLY UNDERSTAND THIS AGREEMENT AND
UNDERSTAND THE RIGHTS THEY ARE WAIVING BY SIGNING THIS AGREEMENT.  THE PARTIES
ARE ENTERING INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, AND SIGN IT OF THEIR
OWN FREE ACT AND DEED.
 
BUILD-A-BEAR WORKSHOP, INC.
 
EMPLOYEE
         
/s/ Tina Klocke
 
/s/ Maxine Clark
 
By:  Tina Klocke, Chief Operating  and
 
Maxine Clark
 
        Financial Bear
 
Date:  January 28, 2013
 
Date: January 28, 2013
     

 
11

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Benefit Summary - Employee
 
All amounts will be calculated as of the actual Termination Date.
 
1.          Build-A-Bear Workshop, Inc. Employee Savings Trust (“401(k) Plan”):
 
 Benefits will be distributed in accordance with the terms of the 401(k) Plan.
 
2.          Medical and Other Insurance Benefits
 
 
·
Employee may elect COBRA continuation coverage under the Company group health
plan, to the extent permitted under the applicable plan terms and COBRA.  Any
conversion or other rights shall be governed by the terms of the applicable
plans.

 
3.          Build-A-Bear Workshop, Inc. Non-Qualified Deferred Compensation Plan
(“Deferred Compensation Plan”)
 
 
·
Employee elected not to participate in the Deferred Compensation Plan and has no
benefits thereunder.

 
4.          Stock Options and Restricted Stock Awards
 
 
·
All unexercised stock options and unvested restricted stock awards that remain
outstanding on the Termination Date shall be governed by the terms of the
applicable plans and awards, as amended by Paragraph 2 of the Agreement.

 
5.          Indemnification Agreement dated January 26, 2005 between
Build-A-Bear Workshop, Inc. and Employee (“Indemnification Agreement”)
 
 
·
Employee’s rights under the Indemnification Agreement shall continue following
the Termination Date to the extent provided therein.

 


 
This exhibit summarizes the benefits Employee could receive at
separation.  Please note that it only describes the highlights of each plan and
estimated amounts.  For detailed plan information, refer to the legal plan
documents.  If there is a discrepancy between the benefit provisions described
in this guide and the legal plan documents, the legal plan documents will
govern.